EXHIBIT 10.1




 
 

 [cedarrapidbank.jpg]    

 
 
 
CHANGE IN TERMS AGREEMENT
 
Principal
$3,373,343.69
Loan Date
08-16 -2010
Maturity
01-10-2011
Loan No
1089922418
Call / Coll
410 / 4
Account
MACC  PE00
Officer
755
Initials
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.
 
 

Borrower:
MACC PRIVATE EQUITIES INC.
Lender:
CEDAR RAPIDS BANK AND TRUST COMPANY

 
101 2ND ST SE SUITE 800
500 1ST AVENUE NE STE 100

 
CEDAR RAPIDS, IA 52401-1219
CEDAR RAPIDS, IA 52401

 
 

 
 

 

 
Principal Amount: $3,373,343.69 Date of Agreement: August 16, 2010
 
DESCRIPTION OF EXISTING INDEBTEDNESS.  Promissory Note dated 8/14/2009 in the
amount of $4,814,022.34 with an original maturity date of 3/31/2010 and amended
on 3/31/2010.
 
DESCRIPTION OF COLLATERAL.  Business Loan Agreement dated August 30, 2007 as
amended by an Omnibus Amendment, Consent and Waiver dated April 29, 2008, Second
Amendment to Business Loan Agreement and Security Agreements dated August 14,
2009, Third Amendment to Business Loan Agreement dated March 31, 2010, and
Fourth Amendment to Business Loan Agreement dated August 16, 2010; Commercial
Security Agreement dated August 30, 2007 as amended by an Omnibus Amendment,
Consent and Waiver dated April 29, 2008, and Second Amendment to Business Loan
Agreement and Security Agreements dated August 14, 2009; Commercial Pledge and
Security Agreement dated August 30, 2007 as amended by an Omnibus Amendment,
Consent and Waiver dated April 29, 2008, and Second Amendment to Business Loan
Agreement and Security Agreements dated August 14, 2009.
 
DESCRIPTION OF CHANGE IN TERMS.  The verbiage under the heading “Collateral” in
the Promissory Note and “Description of Collateral” in the Change in Terms
Agreement is hereby deleted in its entirety and replaced with the verbiage under
the heading “Description of Collateral” above.
 
CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
PURPOSE OF LOAN.  The purpose of this loan is for: consolidate #1089921655 and
#1089921654 into one term note.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS CHANGE IN TERMS
AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.
 
CHANGE IN TERMS SIGNERS:
 

MACC PRIVATE EQUITIES INC. Company Name           By:  /s/ Michael W. Dunn
 
By:
/s/Derek J. Gaertner        Michael W. Dunn, Chairman of the Board of
MACC PRIVATE EQUITIES INC.     Derek J. Gaertner, CFO & CCO of MACC PRIVATE
EQUITIES INC.                    

 
LENDER:
 

CEDAR RAPIDS BANK AND TRUST COMPANY        
By:
/s/ John Hall     John Hall, Asst. Vice President              

 
 
 
 
 

 

LASER PRO Lending, Ver. 5.52.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2010. All Rights Reserved. - IA W:\CRBT\CFI\LPL\D20C.FC   TR-5224 PR-9

